DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one add two of the specification. 
Drawings
The drawing(s) filed on 11/06/2020 are accepted by the Examiner.
Status of Claims
Claims 1-13 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim(s) 3 is/are objected to for minor informalities. 
Claim 3 recites the limitation “[…] operating user […]". Please change *** said operating user *** to *** […] said operating unit unit 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image forming portion configured to form an image” in claim(s) 1, 5 and 11.
“a first communication portion configured to communicate” in claim(s) 1, 5, 7 and 11.
“a second communication portion capable of communicating” in claim(s) 1, 2, 4-6, 8, 11 and 12. 
“a sound generating portion configured to generate a notification sound” in claim(s) 1 and 4.
“a display portion configured to display” in claim(s) 2, 8 and 11-13.
“an antenna configured to carry out near field wireless communication” in claim(s) 3, 9 and 13. 
“a light emitting portion configured to emit light” in claim(s) 5-7 and 10.
“an operating unit configured to receive an operation from a user” in claim 8, 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 5 and 11: ‘an image forming portion configured to form an image’ corresponds to Fig. 5 – element 11. The image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 (FIG. 3) as an image forming portion for forming an image on the recording material S, Applicant Pub ¶ [0030].
(b)	Claim(s) 1, 5, 7 and 11: ‘a first communication portion configured to communicate’ corresponds to Fig. 5 – element 11. The image forming apparatus 1 includes the NFC tag portion 4 as a first communication portion, provided in the operating panel 2, for performing the above-described NFC, Applicant Pub ¶ [0051].

(d)	Claim(s) 1 and 4: ‘a sound generating portion configured to generate a notification sound’ corresponds to Fig. 6 – element 2c. The operation sound generating portion 2c as the sound generating portion is used for generating various operation sounds with user operations and a notification sound for notifying the user of a communication status, Applicant Pub ¶ [0054].
(e)	Claim(s) 2, 8 and 11-13: ‘a display portion configured to display’ corresponds to Fig. 8 – element 30a. The operating panel 2 includes an operation display portion 20a capable of not only displaying information but also inputting information and providing an instruction to the image forming apparatus through touch operation, keys 20b for inputting numerical values and the like, and an outer casing cover 20c, Applicant Pub ¶ [0034].
(f)	Claim(s) 3, 9 and 13: ‘an antenna configured to carry out near field wireless communication’ corresponds to Fig. 7 – element 26. The loop antenna 26 is an antenna for carrying out the NFC with the external device and is formed in a loop coil shape in order that in this embodiment, communication by the electromagnetic radiation is carried out by subjecting the loop antenna 26 to the radiation of electromagnetic radiation from the portable terminal 6 and by carrying out electromagnetic coupling, Applicant Pub ¶ [0068].
(g)	Claim(s) 5, 7 and 10: ‘a light emitting portion configured to emit light’ corresponds to Fig. 6 – element 2e. The light emitting portion 2e is, for example, an 
(h)	Claim(s) 8, 10 and 13: ‘an operating unit configured to receive an operation from a user’ corresponds to Fig. 6 element 2. The image forming apparatus 1 includes an apparatus main assembly 1a incorporating therein an image forming unit 11 (FIG. 3) as an image forming portion for forming an image on the recording material S, an operating panel (operating unit) 2 provided on a front sound of the apparatus main assembly 1a, and a human sensor 15 and the like. As the recording material S, it is possible to cite a sheet such as paper, a plastic film, a cloth or the like. To the operating panel 2, an operation instruction by the user such as an operator is inputted, Applicant Pub ¶ [0030]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0359021 A1 “Tsujii” in view of US 2018/0124651 A1 Takada et al. (hereinafter referred to as “Takada”).
With respect to claim 1, Tsujii discloses an image forming apparatus (Fig. 1 – element 101 MFP) comprising: 
(Fig. 2 – element 207 printer engine) configured to form an image on a sheet (Para [0035]; Fig. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data)); 
a first communication portion (Fig. 2 – element 105 NFC tag corresponds to the first communication’) configured to communicate with a portable terminal through near field wireless communication by using a first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication type’) in response to holding of the portable terminal thereover (Para [0050]; wherein the user bringing the mobile terminal 102 closer to the MFP 101 (the NFC tag 105) so as to cause the mobile terminal 102 and the MFP 101 (the NFC tag 105) to be proximate to each other, the NFC controller 313 establishes NFC communication with the NFC tag 105); 
a second communication portion (Fig. 2 – element 210 wireless LAN I/F) capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication’) and configured to carry out wireless communication with the portable terminal by using a second communication type (Para [0050]; the wireless  communication between MFP and mobile terminal corresponds to the claimed ‘second communication’) broader in communication range than the first communication type (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication); and 
notifying that communication between the portable terminal and said second communication portion is enabled (Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to enablement of the communication between the portable terminal and said second communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication).

Takada, working in the same field of endeavor, recognizes this problem and teaches a sound generating portion (Fig. 3 – element 76 notification device) configured to generate a notification sound for notifying (Para [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like. … the notification patterns may be identified, for example, by musical scales, sound volume, rhythms, and the like in the case of an audio output unit such as speakers).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a sound generating portion configured to generate a notification sound for notifying as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, Para [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Tsujii discloses a display portion (Fig. 3 – element 306 display unit) configured to display that the communication Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to the enablement of the communication between the portable terminal and said second communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication); and 
an operating unit (Fig. 3 – operation unit) configured to receive an operation from a user (Para [0045]; wherein the operation unit controller 307 controls the touch panel 308 and the hard keypad 309, and transmits signals indicating the content of user operations on the touch panel 308 and the hard keypad 309 to the CPU 301 via the system bus 315).
With respect to claim 3, which claim 2 is incorporated, Tsujii discloses wherein said operating user includes an antenna (Fig. 2 – element 214 NFC antenna) configured to carry out near field wireless communication with the portable terminal by the first communication type (Para [0041]; wherein the NFC controller 213 performs NFC communication with an external apparatus that is compliant with the NFC such as the mobile terminal 102 via the NFC antenna 214. The CPU 201 is capable of communication using the NFC with an external apparatus that is compliant with the NFC such as the mobile terminal 102 via the NFC controller 213 and the NFC antenna 214. In the present embodiment, the NFC controller 213 functions as an example of a first communication unit, and the CPU 201 and the wireless LAN I/F 210 function as an example of a second communication unit).
With respect to claim 5, Tsujii discloses an image forming apparatus (Fig. 1 – element 101 MFP) comprising: 
an image forming portion (Fig. 2 – element 207 printer engine) configured to form an image on a sheet (Para [0035]; Fig. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data)); 
a first communication portion (Fig. 2 – element 105 NFC tag corresponds to the first communication’) configured to communicate with a portable terminal through near field wireless communication in accordance with a first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication type’)  in response to holding of the portable terminal thereover (Para [0050]; wherein the user bringing the mobile terminal 102 closer to the MFP 101 (the NFC tag 105) so as to cause the mobile terminal 102 and the MFP 101 (the NFC tag 105) to be proximate to each other, the NFC controller 313 establishes NFC communication with the NFC tag 105); 
a second communication portion (Fig. 2 – element 210 wireless LAN I/F) capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication type’) and configured to carry out wireless communication with the portable terminal by using a second communication type Para [0050]; the wireless  communication between MFP and mobile terminal corresponds to the claimed ‘second communication type’) broader in communication range than the first communication type (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication); and 
notifying that communication between the portable terminal and said second communication portion is enabled (Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to enablement of the communication between the portable terminal and said second communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication).
However, Tsujii fails to explicitly disclose a light emitting portion configured to emit light for notifying.
Takada, working in the same field of endeavor, recognizes this problem and teaches a light emitting portion (Fig. 3 – element 76 notification device) configured to emit light for notifying (Para [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like.
(see at least Takada, Para [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, Tsujii discloses an image forming apparatus (Fig. 1 – element 101 MFP) comprising: 
an image forming portion (Fig. 2 – element 207 printer engine) configured to form an image on a sheet (Para [0035]; Fig. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data)); 
a first communication portion (Fig. 2 – element 105 NFC tag corresponds to the first communication’) configured to communicate with a portable terminal through near field wireless communication by using a first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication type’) in response to holding of the portable terminal thereover (Para [0050]; wherein the user bringing the mobile terminal 102 closer to the MFP 101 (the NFC tag 105) so as to cause the mobile terminal 102 and the MFP 101 (the NFC tag 105) to be proximate to each other, the NFC controller 313 establishes NFC communication with the NFC tag 105); 
(Fig. 2 – element 210 wireless LAN I/F) capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type (Para [0050]; the NFC communication between MFP and mobile terminal corresponds to the claimed ‘first communication type’) and configured to carry out wireless communication with the portable terminal by using a second communication type (Para [0050]; the wireless  communication between MFP and mobile terminal corresponds to the claimed ‘second communication type’) broader in communication range than the first communication type (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication); and 
a display portion (Fig. 3 – element 306 display unit) capable of displaying on image formation that communication between the portable terminal and said second communication portion is enabled (Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to enablement of the communication between the portable terminal and said second communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication).
However, Tsujii fails to explicitly disclose displaying information regarding communication between the portable terminal and said second communication portion is enabled. 
Takada, working in the same field of endeavor, recognizes this problem and teaches displaying information regarding communication between the portable terminal and said second communication portion is enabled (Para [0098]; wherein S306, the control unit 150 of the first communication apparatus 100 makes the second communication unit 120 transmit authentication information for authentication of communication by the second communication method. Typically, after S306, the authentication information is recurrently transmitted from the second communication unit 120 until the authentication result is replied from the second communication apparatus 200 or a certain time has been passed and time out occurs (S3 10). During that time, for example, a screen of "during connection (connecting.)" showing that authentication by the present second communication method is attempted is displayed on the display unit 130 of the first communication apparatus 100).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a light emitting portion configured to emit light for notifying as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, Para [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 4, 6-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 6-10, 12 and 13 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein after the notification sound of said sound generating portion stops, said second portion causes display of enablement of the communication between the portable terminal and said second communication portion to disappear.”
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein in response to the enablement of communication between the portable terminal and said second communication portion, said light emitting portion notifies that the communication between the portable terminal and said second communication portion is enabled, by changing a light emission state before the enablement of communication between the portable terminal and said second communication portion.”
In regard to claims 7 and 8, claims 7 and 8 depends on objected claim 6. Therefore, by virtue of their dependency, claims 7 and 8 are also indicated as objected subject matter. 
In regard to claims 9 and 10, claims 9 and 10 depends on objected claim 8. Therefore, by virtue of their dependency, claims 9 and 10 are also indicated as objected subject matter. 
In regard to claim 12, when considering claim 12 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein in response to the enablement of communication between the portable terminal and said second communication portion, said display portion displays that said portable terminal may be separated from a predetermined position where the portable terminal is held over.”
In regard to claim 13, claim 13 depends on objected claim 12. Therefore, by virtue of their dependency, claim 13 is also indicated as objected subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimoto et al. (10,614,270) disclose a terminal device includes a first communication unit that performs a wireless communication with a wireless communication tag of an electronic equipment in accordance with a first communication method, a second communication unit that performs the wireless communication in accordance with a second communication method, and a processing unit. The first communication unit receives an identification information of the electronic equipment from the wireless communication tag and the second communication unit receives a beacon signal including the identification information of the electronic equipment and an identifier of an internal access point. The processing unit establishes the wireless communication with the electronic equipment in accordance with the second communication method using the identifier specified based on a collation process between the identification information received by the first communication unit and the identification information included in the beacon signal.
Shiohara et al. (7,747,219) disclose a relay station 200 constructs an infrastructure wireless network 200L. A printing device 100 requests new participation in the wireless network 200L. When preset conditions are satisfied, for example, when the user has pressed a push button 201 provided on the relay station 200, the relay station 200 establishes temporary wireless communication with the printing device 100 and changes an SSID of the printing device 100 to 
Hamada (2016/0381494) disclose a relay apparatus that relays communication between an internal network and an external network is provided. The relay apparatus includes a short-range wireless communication unit configured to detect a terminal by establishing short-range wireless communication with the terminal, a first communication unit configured to establish connection with an information processing apparatus that is included in the internal network, a second communication unit configured to establish connection with the external network, and a control unit configured to prohibit communication between the information processing apparatus and the external network while the terminal is being detected by the short-range wireless communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672